Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Forty-Five Thousand Four Hundred Eighty                Appeal from the 76th District Court of
Dollars U. S. Currency, Appellant                      Titus County, Texas (Tr. Ct. No. 35,593).
                                                       Memorandum Opinion delivered by Justice
No. 06-12-00090-CV         v.                          Moseley, Chief Justice Morriss and Justice
                                                       Carter participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED APRIL 4, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk